UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number:000-53043 Man-AHL Diversified I L.P. (Exact name of registrant as specified in charter) Delaware 06-1496634 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Man Investments (USA) Corp. One Rockefeller Center 16th Floor New York, NY (Address of principal executive offices) (Zip Code) (646) 452-9700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer[] Non-Accelerated Filer[X] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements. Man-AHL Diversified I L.P. STATEMENTS OF FINANCIAL CONDITION (a) STATEMENTS OF OPERATIONS (b) STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (b) STATEMENTS OF CASH FLOWS (b) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) (a) At March 31, 2011 (unaudited) and December 31, 2010 (b) For the three months ended March 31, 2011 and 2010(unaudited) 2 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF FINANCIAL CONDITION March 31, 2011 ASSETS (Unaudited) December 31, 2010 Cash and cash equivalents $ $ Investment in Man-AHL Diversified Trading Company L.P. Due from Man-AHL Diversified Trading Company L.P. Prepaids and other assets - Total $ $ LIABILITIES AND PARTNERS’ CAPITAL LIABILITIES: Redemptions payable $ $ Subscriptions received in advance Management fees payable Servicing fees payable Accrued expenses Payable to Man-AHL Diversified II L.P. - Total liabilities PARTNERS’ CAPITAL: General Partner - Class A (186.00 unit equivalents outstanding at March 31, 2011 and December 31, 2010, respectively) Limited Partners - Class A (98,414.60 and 89,273.39 units outstanding at March 31, 2011 and December 31, 2010, respectively) Limited Partners - Class A Series 2 (15,416.59 and 14,736.53 units outstanding at March 31, 2011 and December 31, 2010, respectively) Limited Partners - Class B (27,574.64 and 23,302.68 units outstanding at March 31, 2011 and December 31, 2010, respectively) Limited Partners - Class B Series 2 (3,655.62 and 3,523.45 units outstanding at March 31, 2011 and December 31, 2010, respectively) Total partners’ capital Total liabilities and partners’ capital $ $ 3 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) March 31, 2011 STATEMENTS OF FINANCIAL CONDITION (CONTINUED) (Unaudited) December 31, 2010 NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS A $ $ NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS A Series 2 $ $ NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS B $ $ NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST - CLASS B Series 2 $ $ See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. 4 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, NET INVESTMENT (LOSS) INCOME ALLOCATED FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P.: Interest income $ $ Brokerage commissions ) - Other expenses ) - Net investment (loss) income allocated from Man-AHL Diversified Trading Company L.P. ) PARTNERSHIP EXPENSES: Brokerage commissions - Management fees Servicing fees Administration fees - Professional fees - Other expenses Total expenses Net investment loss ) ) REALIZED AND UNREALIZED (LOSSES) GAINS ON TRADING ACTIVITIES ALLOCATED FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P.: Net realized trading (losses) gains on closed contracts ) Net change in unrealized trading (losses) gains on open contracts ) Net (losses) gains on trading activities allocated from Man-AHL Diversified Trading Company L.P. ) NET (LOSS) INCOME $ ) $ NET (LOSS) INCOME PER UNIT OF PARTNERSHIP INTEREST - CLASS A $ ) $ NET (LOSS) INCOME PER UNIT OF PARTNERSHIP INTEREST - CLASS A Series 2 $ ) $ NET (LOSS) INCOME PER UNIT OF PARTNERSHIP INTEREST - CLASS B $ ) $ NET (LOSS) INCOME PER UNIT OF PARTNERSHIP INTEREST - CLASS B Series 2 $ ) $ See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. 5 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 CLASS A CLASS A Series 2 CLASS B CLASS B Series 2 TOTAL Limited General Limited Limited Limited Partners Partner Partners Partners Partners Amount Units Amount Units Amount Units Amount Units Amount Units Amount Units PARTNERS’ CAPITAL January 1, 2011 $ Subscriptions - - Redemptions ) ) - - ) Net loss ) - ) - ) - ) - ) - ) - PARTNERS’ CAPITAL March 31, 2011 $ PARTNERS’ CAPITAL January 1, 2010 $ Subscriptions - - Redemptions ) ) - - ) Net income - PARTNERS’ CAPITAL March 31, 2010 $ See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. 6 MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Purchases of Man-AHL Diversified Trading Company L.P. ) ) Sales of investment in Man-AHL Diversified Trading Company L.P. Net change in depreciation (appreciation) of investment in Man-AHL Diversified Trading Company L.P. ) Changes in assets and liabilities: Prepaids and other assets ) - Management fees payable Servicing fees payable Accrued expenses Payable to Man AHL Diversified II L.P. ) - Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from subscriptions Payments on redemptions ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS Beginning of period CASH AND CASH EQUIVALENTS End of period $ $ See accompanying notes and attached financial statements of Man-AHL Diversified Trading Company L.P. 7 Notes to Financial Statements (unaudited) The accompanying unaudited financial statements, in the opinion of management, include all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of Man-AHL Diversified I L.P.’s (a Delaware Limited Partnership) (the “Partnership”) financial condition at March 31, 2011 and the results of its operations for the three months ended March 31, 2011 and 2010.These financial statements present the results of interim periods and do not include all the disclosures normally provided in annual financial statements.It is suggested that these financial statements be read in conjunction with the audited financial statements and notes included in the Partnership’s annual report on Form 10-K filed with the Securities and Exchange Commission for the year ended December 31, 2010.The December 31, 2010 information has been derived from the audited financial statements as of December 31, 2010. 1. ORGANIZATION OF THE PARTNERSHIP Man-AHL Diversified I L.P. (a Delaware Limited Partnership) (the “Partnership”) was organized in September 1997 under the Delaware Revised Uniform Limited Partnership Act and commenced operations on April 3, 1998, for the purpose of engaging in the speculative trading of futures and forward contracts.The Partnership is a “feeder” fund in a “master-feeder” structure, whereby the Partnership invests substantially all of its assets in Man-AHL Diversified Trading Company L.P. (the “Trading Company”).Man-AHL (USA) Limited (the “Advisor”), a United Kingdom company, is the Partnership’s trading advisor.Man Investments (USA) Corp. (the “General Partner”), a Delaware corporation, serves as the Partnership’s general partner.The General Partner is a subsidiary of Man Group plc, a United Kingdom public limited company that is listed on the London Stock Exchange.The General Partner oversees the operations and management of the Partnership.The General Partner is registered with the Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator and commodity trading adviser and is a member of the National Futures Association (“NFA”) in such capacities.Man Investments Holdings Limited, a United Kingdom holding company that is part of Man Group plc is the sole shareholder of the Advisor, and Man Investments Holdings Inc., a Delaware corporation that is part of Man Group plc, is the sole shareholder of the General Partner. The Partnership’s units are distributed through the Partnership or other selling agents, including Man Investments Inc. (“MII”), an affiliate of the Advisor and General Partner. MII is a registered broker-dealer and a member of the Financial Industry Regulatory Authority (“FINRA”). On January 28, 2008, the Partnership filed a registration statement on Form 10 with the Securities and Exchange Commission to register the Partnership’s units of limited partnership interests as required by Section 12(g) of the Securities Exchange Act of 1934, as amended. Effective July 1, 2008, the Partnership issued a new class of units of limited partnership interests, Class B.Class B was created solely for retirement plan investors. The fee structure is identical to Class A. On April 1, 2009, the Partnership added two new series of units: Class A Series 2 (“Class A-2”) and Class B Series 2 units (“Class B-2”).Except as described in Footnote 2 below, Class A-2 and Class B-2 units are identical to Class A and B units, respectfully. 2. SIGNIFICANT ACCOUNTING POLICIES The Partnership prepares its financial statements in conformity with accounting principles generally accepted in the United States of America. The following is a summary of the significant accounting and reporting policies used in preparing the financial statements. 8 Use of Estimates — The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the General Partner to make estimates and assumptions that affect the reported amounts of assets and liabilities (and disclosure of contingent assets and liabilities) at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Investment in Man-AHL Diversified Trading Company L.P. — The Partnership’s investment in the Trading Company is valued at fair value at the Partnership’s proportionate interest in the net assets of the Trading Company. Investment transactions are recorded on a trade date basis. The performance of the Partnership is directly affected by the performance of the Trading Company. Attached are the financial statements of the Trading Company, which are an integral part of these financial statements.Valuation of investments held by the Trading Company is discussed in the notes to the Trading Company’s financial statements. At March 31, 2011 and December 31, 2010, the Partnership owned 45,863 and 41,849 units, respectively, of the Trading Company.The Partnership’s aggregate ownership percentage of the Trading Company at March 31, 2011 and December 31, 2010 was 76.63% and 74.22%, respectively. The Partnership is able to redeem its investment from the Trading Company on a monthly basis. As of March 31, 2011, the Partnership could redeem its investment without restriction at the month-end net asset value of the Trading Company that had been determined in accordance with Accounting Standards Codification (“ASC”) 946, “Financial Services – Investment Companies”. As a result, the Partnership categorizes its investment in the Trading Company as a Level 2 fair value measurement at March 31, 2011.The categorization of investments held by the Trading Company has been disclosed in the attached financial statements. Expenses — The Advisor earns a monthly management fee in an amount equal to 0.1667% (2% annually) of the Partnership’s month-end Net Asset Value, as defined in the Limited Partnership Agreement (the “Agreement”). In addition, the General Partner earns a monthly general partner fee in an amount equal to 0.0833% (1% annually) of the month-end Net Asset Value of Class A and Class B units. The general partner fee is included in management fees in the statements of operations. The Advisor also earns a monthly incentive fee equal to 20% of any Net New Appreciation, as defined in the Agreement, achieved by the Partnership. The incentive fee is retained by the Advisor even if subsequent losses are incurred; however, no subsequent incentive fees will be paid to the Advisor until any such trading losses are recouped by the Partnership. The Partnership pays a monthly servicing fee to MII, as described in the supplement to the Agreement dated July 15, 2008, in an amount equal to 0.1250% (1.5% annually) of the month-end Net Asset Value of Class A and Class B units.The Partnership also pays a monthly servicing fee to MII, as described in the supplement to the Agreement, dated January 2, 2009, in an amount equal to 0.1042% (1.25% annually) of the month-end Net Asset Value of Class A-2 and Class B-2 units.For all classes of units, MII serves as the placement agent for the Partnership. Derivative Contracts — The Partnership’s operating activities involve trading, indirectly through its investment in the Trading Company, in derivative contracts that involve varying degrees of market and credit risk. With respect to the Partnership’s investment in the Trading Company, the Partnership has limited liability, and, therefore, its maximum exposure to either market or credit loss is limited to the carrying value of its investment in the Trading Company, as set forth in the statements of financial condition. The Trading Company utilizes MF Global, Inc. (“MFG”), JPMorgan Chase (“JPM”) and Credit Suisse to clear its futures trading activity.The Trading Company utilizes MF Global UK Ltd. ("MFGUK"), Royal Bank of Scotland (“RBS”) and JPM to clear its forward trading activity.At March 31, 2011, the Partnership did not have any open forward contracts with JPM. 9 Cash and Cash Equivalents — Cash and cash equivalents include cash and short-term interest-bearing money market instruments with original maturities of 90days or less, held with Citibank N.A. andJPMorgan Chase, N.A. 3. SUBSEQUENT EVENTS The General Partner has evaluated the impact of subsequent events on the Partnership through the date of financial statement issuance, and noted no subsequent events that require adjustment to or disclosure in these financial statements. 10 Man-AHL Diversified Trading Company L.P. Financial Statements STATEMENTS OF FINANCIAL CONDITION (a) CONDENSED SCHEDULES OF INVESTMENTS (a) STATEMENTS OF OPERATIONS (b) STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (b) STATEMENTS OF CASH FLOWS (b) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) (a) At March 31, 2011 (unaudited) and December 31, 2010 (b) For the three months ended March 31, 2011 and 2010 (unaudited) 11 MAN-AHL DIVERSIFIED TRADING COMPANY L.P. (A Delaware Limited Partnership) STATEMENTS OF FINANCIAL CONDITION March 31, 2011 ASSETS (Unaudited) December 31, 2010 Equity in futures and forwards trading accounts: Net unrealized trading gains on open futures contracts $ $ Net unrealized trading gains on open forward contracts Due from brokers Cash and cash equivalents Interest receivable TOTAL $ $ LIABILITIES AND PARTNERS’ CAPITAL LIABILITIES — Redemptions payable $ $ Accrued expenses Net unrealized trading losses on open futures contracts Total liabilities $ $ PARTNERS’ CAPITAL: Limited Partners (59,846.20 and 56,391.50 units outstanding at March 31, 2011 and December 31, 2010, respectively) Total partners’ capital TOTAL $ $ NET ASSET VALUE PER OUTSTANDING UNIT OF PARTNERSHIP INTEREST $ $ See notes to financial statements. 12 MAN-AHL DIVERSIFIED TRADING COMPANY L.P. (A Delaware Limited Partnership) CONDENSED SCHEDULES OF INVESTMENTS March 31, 2011 (unaudited) December 31, 2010 Fair Value Percent of Partners' Capital Fair Value Percent of Partners' Capital FUTURES CONTRACTS - Long: Agricultural $ % $ % Currencies ) ) Energy Indices - Interest rates ) ) Metals Total futures contracts - long FUTURES CONTRACTS - Short: Agricultural - % ) ) Currencies ) ) Energy ) - ) ) Indices ) ) - Interest rates ) ) Metals - - ) ) Total futures contracts - short ) ) NET UNREALIZED TRADING GAINS ON OPEN FUTURES CONTRACTS $ % $ % FORWARD CONTRACTS - Long: Australian dollars $ % $ % British pounds ) Euro ) ) Gold bullion Japanese yen ) ) New Zealand dollars - - Other Total forward contracts - long FORWARD CONTRACTS - Short: Australian dollars ) )% ) ) British pounds Euro ) ) Gold bullion ) - - - Japanese yen ) ) New Zealand dollars ) Other ) Total forward contracts - short ) NET UNREALIZED TRADING GAINS ON OPEN FORWARD CONTRACTS $ % $ % NET UNREALIZED TRADING GAINS ON OPEN CONTRACTS $ % $ % See notes to financial statements. 13 MAN-AHL DIVERSIFIED TRADING COMPANY L.P. (A Delaware Limited Partnership) STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended
